In a family offense proceeding pursuant to Family Court Act article 8, the wife appeals from an order of the Family Court, Nassau County (Foskey, J.), dated February 7, 2003, which, after a hearing, found that she violated an order of protection previously issued by the court on June 10, 2002, and directed her incarceration for a period of 15 days. By decision and order on motion of this Court dated February 24, 2003, enforcement of the order was stayed pending hearing and determination of the appeal.
Ordered that the order is modified by reducing the wife’s sentence to the time she has already spent incarcerated; as so modified, the order is affirmed, without costs or disbursements.
Under the particular circumstances of this case, no further incarceration is warranted.
The wife’s remaining contentions are without merit. Ritter, J.P., Florio, Smith and H. Miller, JJ., concur.